PER CURIAM.
Exhibit 29, Second district of the Fourth ward, should be counted for Edward F. Brush. Exhibit 38, First district of the Fifth ward, should he counted for Edward F. Brush. Exhibit 1 of the First district of the First ward should be deducted from the vote cast for Edwin W. Fiske. (In respect to this ballot, the court, upon further examination thereof, has reconsidered the opinion expressed on the argument.) Exhibit 10 of the First district of the Third ward was properly counted for Edwin W. Fiske. The following ballots were properly rejected by the inspectors, to wit: Exhibit 49 of the Second district of the Fifth ward; exhibit 15 of the Second district of the Third ward; exhibit 14 of the First district of the Third ward; exhibits 42 and 43 of the First district of the Fifth ward; exhibits 3 and 6 of the Second district of the First ward; exhibit 8 of the Second district of the Second ward; exhibits 16 and 18 of the Second district of the Third ward; exhibits 26 and 27 of the Second district of the Fourth ward; exhibits 31 and 36 of the Third district of the Fourth ward. Order, in accordance with this decision, to be settled before Mr. Justice BARTLETT, at 10 o’clock a. m. of Saturday, May 31, 1902.